 REV 06/19                          UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF TENNESSEE
                                                          ) Case No.: 3:19-00274
                                                          )
      UNITED STATES OF AMERICA                              Judge: William L. Campbell
                                                          )
      V.
                                                          ) Hearing Date: June 19, 2020
                                                          ) Location: ✔ Nashville       Columbia                                    Cookeville

   JESSE APPLEGATE                                        )
                                                          ) Court Reporter: Patty Jennings
                                                          )
  (list each defendant appearing at hearing)                Court Interpreter:
                                                          )
                                                           CRIMINAL MINUTES
  Government Attorney(s): Rascoe Dean for Joshua Kurtzman

  Defense Attorney(s): Dwight Scott

  TRIAL PROCEEDINGS                                                             NON-TRIAL PROCEEDINGS
  1. Jury Trial*                                                                7. Initial Appearance/Arraignment
  2. Non-Jury Trial*                                                            8. Plea Hearing
  3. Sentencing Hearing Contested*                           ✔                  9. Sentencing Hearing
  4. Supervised Release Hearing-Contested*                                      10. Status conference
  5. Probation Revocation Hearing-Contested*                                    11. Pretrial Conference
  6. Other Evidentiary Hearing*                                                 12. Supervised Release Revocation Hearing
     (Describe #6 in comments section below)                                    13. Probation Revocation Hearing
*For items 1-6, a Witness/Exhibit List is required
 and must be separately filed.                                                  14. Motion Hearing
                                                                                15. Other Proceeding
JURORS (complete on day 1 only):                                                         (Describe #15 in comments section below)

   1.                                                                             7.
   2.                                                                             8.
   3.                                                                             9.
   4.                                                                             10.
   5.                                                                             11.
   6.                                                                             12.
Alt 1.                                                                          Alt 2.
  COMMENTS:




    Defendant sentenced to a term of imprisonment of 72 months and a term of supervised release of 3 years; no fine; no restitution, special
    assessment of $200; advised of right to appeal; judgment to enter.




                                                                             Kirk L. Davies, Clerk of Court
   Total Time in Court:         1 hour
                                                                              by: Angie Brewer


     Reset Form       Case 3:19-cr-00274 Document 45 Filed 06/19/20 Page 1 of 1 PageID #: 117
